—In an action, inter alia, to partition real property, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), entered August 31, 1992, as directed her, inter alia, to produce income tax returns and denied that branch of her motion which was to vacate so much of the defendant’s demand for a bill of particulars as, inter alia, sought evidentiary material.
Ordered that the order is affirmed insofar appealed from, with costs.
Since the defendant made a strong showing of necessity and desirability for their disclosure, we reject the plaintiff’s contention that she should not be required to disclose her tax returns and other financial information requested in the defendant’s disclosure demands (see generally, Walter Karl, Inc. v Wood, 161 AD2d 704). We also reject the plaintiff’s contention that the defendant’s demand for a bill of particulars was improper (see generally, Ginsberg v Ginsberg, 104 AD2d 482). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.